Citation Nr: 1202357	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-13 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, major depressive disorder, an affective disorder, and anxiety, from December 10, 2007, to December 17, 2007.

2.  Entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, major depressive disorder, an affective disorder, and anxiety, from December 18, 2007, to January 30, 2009.

3.  Entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, major depressive disorder, an affective disorder, and anxiety, from January 31, 2009.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  June 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has re-characterized the issues of entitlement to service connection for bipolar disorder, and entitlement to an evaluation in excess of 30 percent for PTSD, to include the broader issue of entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, major depressive disorder, an affective disorder, and anxiety, pursuant to the recent case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

While the Board notes that the Veteran was seeking separate service connection for an additional psychiatric disorder, the Veteran already is in receipt of service connection and a 30 percent disability evaluation for PTSD.  Although a service connection claim for bipolar disorder has been developed by the RO in this case, only one psychiatric disability evaluation is allowed regardless of how many such disorders are service-connected.  Assigning a separate disability evaluation for each psychiatric disorder would constitute pyramiding.  See 38 C.F.R. § 4.14 ("evaluating the same manifestation under different diagnoses [is] to be avoided"); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  Here, there is no indication in the record that any additionally-diagnosed psychiatric disorder, other than PTSD, is manifested by unique or wholly separate symptomatology.  Rather, the Board considers any bipolar symptoms as part and parcel of the Veteran's service-connected PTSD.  Thus, the Board is dismissing the issue of entitlement to service connection for bipolar disorder, without prejudice. 

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Here, the issue of entitlement to a TDIU was raised in the Veteran's April 2009 formal appeal (VA Form 9).  Specifically, according to the Veteran, he has been rendered unemployable as a result of his service-connected PTSD.  Pursuant to the duty to assist, this issue must be remanded for appropriate development.

The issues of entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disorder from to January 31, 2009, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record is silent as to any medical evidence which attributes symptoms of any diagnosed psychiatric disorder as wholly separate from that of the Veteran's service-connected PTSD.

2.  From December 10, 2007, to December 17, 2007, the Veteran's PTSD is manifested by total occupational and social impairment.

3.  From December 18, 2007, to January 30, 2009, the Veteran's PTSD was manifested by flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  This disability was not manifested by obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); or spatial disorientation.


CONCLUSIONS OF LAW

1.  The appeal of the issue of entitlement to service connection for bipolar disorder is dismissed without prejudice.  38 U.S.C.A. § 7105(d)(5) (West 2002). 

2.  From December 10, 2007, to December 17, 2007, the criteria for an evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (Code) 9434 (2011).

2.  From December 18, 2007, to January 30, 2009, the criteria for an evaluation of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (Code) 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) .  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In January 2008, prior to its adjudication of the claim at issue, the RO provided notice to the Veteran regarding VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  This letter also informed him of the information necessary to establish an effective date or disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

Prior to January 31, 2009, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, records pertaining to the Veteran's receipt of disability benefits from the Social Security Administration have been associated with the claims file.  As such, there is no indication that any additional evidence, relevant to the issue prior to January 31, 2009, is available and not part of the record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination in connection with his PTSD claim, most recently, in March 2008.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate, as the examination reports are predicated on a reading of pertinent medical records and provide findings relevant to the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to this issue on appeal, during the appellate period discussed herein, has been met.  See 38 C.F.R. § 3.159(c)(4).    

As to the Veteran's claim for service connection for bipolar disorder, there is no indication that symptoms of any diagnosed psychiatric disorder within the record, apart from PTSD, is manifested by symptoms which are wholly separate from PTSD.  As such, that issue is dismissed herein, and no further duty  to assist is required, to include providing a VA examination, for this issue.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Dismissal

The Veteran maintains that his diagnosis of bipolar disorder is etiologically related to his period of active service.  However, and as noted above, the Veteran already is in receipt of service connection and a 30 percent disability evaluation for PTSD and considers any bipolar symptoms as part and parcel of the Veteran's service-connected PTSD.  The Board notes that only one psychiatric disability evaluation is permitted, regardless of how many such disorders are service-connected.  Assigning a separate disability evaluation for each psychiatric disorder would constitute pyramiding where, in this case, there is no indication that any currently-diagnosed psychiatric disorder is manifested by symptoms which are wholly separate and distinct from the Veteran's PTSD symptomatology.  See 38 C.F.R. § 4.14 ("evaluating the same manifestation under different diagnoses [is] to be avoided"); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  

As such, the Board is dismissing the issue of entitlement to service connection for bipolar disorder, without prejudice.  See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Such action preserves consideration of psychiatric symptoms already contemplated by the evaluation of the Veteran's service-connected PTSD, without prejudice or the complication of piecemeal adjudication, as is more appropriate in this case.

III.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does establish an additional, distinct time period where the Veteran's service-connected disability resulted in symptoms that warrant an additional staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Veteran's disability has been assigned an evaluation of 30 percent prior to January 31, 2009, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 [posttraumatic stress disorder] (2011).  Following a review of the claims file, and as addressed in greater detail below, the Board has added an additional stated rating, from December 10, 2007, to December 17, 2007, during which the Veteran received VA inpatient treatment.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

Under this schedule, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating  provides for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130 (2011).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

With regard to GAF scores, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  Scores ranging from 21-30 reflect behavior considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, friends).

December 10, 2007 - December 17, 2007

On December 10, 2007, the Veteran voluntarily admitted himself for inpatient care at the Nashville VA Medical Center (VAMC).  He stated, "I'm having moments where I feel like I'm going to blow my brains out."  The admission report noted that he had a psychiatric history of major depressive disorder and PTSD.  The Veteran reported moods fluctuating from feeling fine to moments of feeling suicidal.  He reported that these moments had been occurring over the past 3-4 weeks, and that his nightmares and flashbacks had become worse, affecting his sleep and appetite.  He expressed feelings of loneliness.  He reported that he had attempted suicide one time in the past, when he ran his car into a tree in 1972.  

On examination, hygiene was fair.  He was calm, cooperative, and maintained good eye contact.  He was alert and oriented to person, place, and time.  Slight psychomotor slowing was noted.  Speech was slow and soft with normal articulation.  His affect was congruent, dysthymic, and constricted.  His thought process was linear, logical, and goal directed.  He denied homicidal ideation, as well as auditory or visual hallucinations.  There were no apparent delusions.  Insight was fair, and judgment was fair to good.  There was no evidence of poor impulse control.  A GAF score of 25 was assigned.

Throughout his week-long hospitalization, the Veteran's mental status was monitored several times.  On December 11, his GAF was 25-30.  Mild psychomotor retardation was noted, and his mood was depressed (though it was noted that his mood had improved).  Suicidal ideation was still present, but the Veteran did not have an actual plan.

On December 12, 2007, his speech was clear and at a normal rate.  His thought process was logical and his thought content was appropriate.  Suicidal ideation was present.  On December 13, however, suicidal ideation was denied.  He was alert with good eye contact, and his speech was clear with normal rate and volume.  His thought process was logical, and his mood was sad.  A progress note from December 14, 2007, stated that the Veteran denied suicidal ideation, and there were no changes in the mental status examination.  

The Veteran was discharged on December 17, 2007.  At that time, he denied suicidal ideation.  He also stated that there was no specific stressor that was causing his depression.  He reported nightmares and flashbacks from the Vietnam War over the past 3-4 weeks.  He was ultimately diagnosed with bipolar disorder (provisional) and PTSD.  A GAF of 50 was assigned.  

Evaluating the evidence in a light most favorable to the Veteran, the Board assigns a rating of 100 percent disabling from December 10, 2007 - December 17, 2007.  During this period, a GAF of 25 was assigned, based on suicidal ideation.  As noted above, scores in this range reflect serious impairment in communication or judgment (e.g., suicidal preoccupation).  While behavior considerably influenced by delusions or hallucinations, or the inability to function in almost all areas was not demonstrated during this period, the Board notes that a GAF score of 25 based on suicidal ideation is indicative of severe psychiatric symptomatology.

While the Board acknowledges that a 70 percent rating is provided for deficiencies in most areas due to such symptoms as suicidal ideation, during the Veteran's period of hospitalization, though voluntary, the Board finds that total occupational and social impairment was present for this brief duration, as he was unable to work, and had little to no outside social contact during this time.  See 38 C.F.R. § 4.130 (2011).  As such, a rating of 100 percent for PTSD is granted for this period.

December 18, 2007 - January 30, 2009

In January 2008, the Veteran reported to VA for a follow-up for PTSD symptoms.  His hospitalization of December 2007 was noted, as was his suicidal ideation and mood fluctuations.  The Veteran reported flashbacks, but refused to discuss the images.  He denied frequent usage of alcohol or drugs.  He reported to the interview slightly disheveled.  His behavior was cooperative and communicative, with fair eye contact.  He spoke with normal rate and volume.  His mood was "OK," and his affect was constricted.  His thought process was linear and goal-oriented.  He denied suicidal or homicidal ideation, as well as auditory or visual hallucinations.  His insight was fair-poor, and his judgment was fair.  There was no evidence of poor impulse control.  The diagnoses of bipolar disorder and PTSD were confirmed, and a GAF of 60 was assigned.

The Veteran was afforded a VA examination in March 2008.  At that time, one prior psychiatric hospitalization, in December 2007,  was noted, as well as the Veteran's diagnoses of PTSD and bipolar disorder.  Outpatient treatment from 1972 was also noted.  The Veteran reported current psychiatric symptoms, such as sleep impairment, irritability, panic attacks (often triggered by crowds), persistent re-experiencing of events, avoidance of stimuli, and increased arousal (manifested by outbursts of anger, difficulty concentrating, and hypervigilance).  Auditory and/or visual hallucinations were not reported or observed.  The Veteran denied suicidal or homicidal thoughts.  He reported that his impulse control was fair.  

On examination, the Veteran was casually dressed and his personal hygiene was fair.  Eye contact was poor.  His psychomotor activity was tense, his speech was slow and hesitant, however his attitude was cooperative.  His affect was restricted and his mood was dysphoric.  Attention was intact, and he was oriented to person, place, and time.  His thought process was not fluent, and he exhibited a preoccupation with one or two topics.  There was no delusions evident, and judgment was intact, as was insight.  There was no obsessive or ritualistic behavior at the time of the interview, nor were there any episodes of violence.  His remote memory was normal, his recent memory was mildly impaired, and his immediate memory was moderately impaired.    

Regarding the Veteran's social functioning, he reported that he and his wife of 30 years had divorced, and that his girlfriend left him in 2004, due to his anger management issues.  He stated that he had a few friends, and some of those friends were also Vietnam veterans.  He did not care to make new friends.  The Veteran visited his brother in the country often because he didn't like to be around people and crowds.  The Veteran liked to ride horses, and he went fishing once a year.

The Veteran's usual occupation was a truck driver, though he was not employed at the time of the interview.  He stated that he was retired, due to a back injury, though he was unable to remember when he retired.  

The examiner stated that the Veteran was competent to handle VA funds, and diagnosed the Veteran with PTSD, chronic.  A GAF score of 55 was assigned.  The Veteran was also diagnosed with affective disorder and anxiety related to polysubstance abuse, in remission.  See VA examination report, March 2008.

A VA outpatient report from May 2008 noted that the Veteran was dressed casually with adequate hygiene.  He was cooperative and communicative, with fair eye contact.  There were no psychomotor defects, and speech was normal.  His affect was somewhat constricted, and his mood was "OK."  A GAF of 60 was assigned.

In July 2007, the Veteran reported that he was no longer taking medication for his symptoms, as the pills made him drowsy.  He was irritated that his pension was not raised following his diagnosis of bipolar disorder.  His mood was "pissed off and frustrated."  He stated that, "if you don't look like a street bum, there's nothing wrong with you."  He noted that he didn't want to sleep due to his bad dreams.  He noted that he did not like to be around people, though his four children were a good source of support.  He was not in a relationship, and he described his mood as "up and down."  He reported depressed episodes, but he denied that they had worsened of late.  

On examination, his hygiene was fair, and his eye contact was good.  His behavior was guarded, initially, then more cooperative.  Speech was normal, and his mood was, "alright, just pissed off."  His affect was initially constricted, but later it was more spontaneous.  He denied suicidal and homicidal ideation, and his thought process and motor processes were normal.  A GAF score of 55 was assigned.

A VA report from September 2008, the Veteran stated that he "does alright, for the most part."  He noted that he did well if he avoided confrontation.  He reported that he had been sleeping well at night, and that his appetite and energy levels had been good.  He liked riding his motorcycle and enjoyed visiting his brother.  He denied manic episodes or mixed dysphoric episodes.  He also denied impulsive or risky behavior, as well as substance abuse.  His mental status examination was unchanged, and a GAF score of 55 was again assigned.  An additional report, dated in November 2008, essentially mirrored this examination.

From December 18, 2008, to January 30, 2009, the Veteran's acquired psychiatric disorder meets the criteria for an evaluation of 50 percent, but no higher.  During this period, the Veteran consistently stated that he avoided crowds and interaction with people, save for his brother, children, and a few friends.  He noted that he was irritable, aggressive, and attempted to avoid confrontation.  Personal hygiene was fair, and he was able to manage his personal necessities.  On examination, his affect was repeatedly constricted.  He never reported auditory or visual hallucinations, and there were no delusions evident.  There was no suicidal or homicidal ideation during this period.  His mood either "OK," or sad.  GAF scores ranging from 55-60 were assigned, indicative of moderate psychiatric symptomatology.  

As such, the Veteran meets the criteria for a 50 percent rating during this period, as evidence of record demonstrates that his symptoms reflected occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, impairment of memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  A higher rating is not warranted, however, because obsessional rituals were not noted, nor was intermittently illogical speech, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or impaired impulse control.  There was no spatial disorientation, nor was suicidal or homicidal ideation reported.  As such, an evaluation in excess of 50 percent for this period is not warranted.

Conclusion

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing an increased level of psychiatric symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, the Board finds the psychiatric findings and opinions provided by VA examiners should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Further, the Board points out that his disability rating encompasses a degree of occupational impairment relative to that rating.  For example, the Veteran's one-week 100 percent rating reflects total occupational and social impairment, and his later evaluation of 50 percent disabling provides for occupational and social impairment with reduced reliability and productivity.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The Board also notes that the issue of TDIU is addressed in the REMAND section below, and this issue will be adjudicated following the completion of all other proper development concerning the Veteran's remaining claims.

In light of the foregoing, the Board finds that a 100 percent rating is warranted for the period from December 10, 2007, to December 17, 2007, during which the Veteran was hospitalized for suicidal ideation.  From December 18, 2007, through January 30, 2009, a rating of 50 percent, but no higher, is warranted for the Veteran's acquired psychiatric disorder.


ORDER

The appeal relating to the issue of entitlement to service connection for bipolar disorder is dismissed without prejudice. 

From December 10, 2007, through December 17, 2007, entitlement to an evaluation of 100 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, major depressive disorder, an affective disorder, and anxiety is granted, subject to the laws and regulations governing the payment of monetary benefits.

From December 18, 2007, through January 30, 2009, entitlement to an evaluation of 50 percent, but no higher, for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, major depressive disorder, an affective disorder, and anxiety is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claims, pursuant to the duty to assist, the issues of entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disorder from January 31, 2009, as well as TDIU, must be remanded for further development.

With regard to the Veteran's increased rating claim for his service-connected acquired psychiatric disorder, from January 31, 2009, the Board notes that the Veteran has claimed, through his representative, that his PTSD symptoms now warrant an evaluation of 70 percent, and a new VA examination was requested, as his most recent VA examination was conducted in March 2008.  See Brief, October 2011.  VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As noted, the Veteran was last afforded a VA examination to assess the severity of his service-connected PTSD in March 2008.  While the claims file contains detailed and relevant clinical records which were sufficient to evaluate the Veteran's service-connected acquired psychiatric disorder prior to January 31, 2009, it has now been three years since the most recent report of medical treatment within the claims file, and nearly four years since the most recent VA examination.  As such, the claim on appeal must be remanded for a current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate the appellate period from January 31, 2009.  The medical examination must consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

The Board further notes that the Veteran is in receipt of VA outpatient treatment for her psychiatric disorder(s).  However, the most recent record contained in his claims file is dated January 30, 2009.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  Therefore, on remand all current VA medical records dated from January 31, 2009, to the present should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Finally, the Board notes that a TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Here, the Veteran's claim for a TDIU is inextricably intertwined with the determination as to his claim for entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disorder from January 31, 2009; thus, the TDIU claim should be decided only after the disposition of his claim for an increased rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall associate with the Veteran's claims folder any outstanding VA treatment records dated from January 31, 2009 (the date following the Veteran's most recent VA treatment records in the claims folder), through the present, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

2.  Following the procurement of the VA records noted in the first paragraph, the RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his service-connected acquired psychiatric disorder, to include but not limited to posttraumatic stress disorder (PTSD), bipolar disorder, major depressive disorder, an affective disorder, and anxiety.  The claims folder must be made available to the examiner for review before the examination.  Detailed clinical findings should be reported in connection with the evaluation.  The examiner should report a full multiaxial diagnosis, to include the assignment of a GAF score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and an explanation as to what the assigned score represents.  

3.  After undertaking any other development deemed appropriate, to include the adjudication of the increased rating claim, in addition to TDIU, readjudicate the  claims on appeal.  If any issue remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


